        Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

LOTTIE THOMPSON-GROVES                            )
and WILLIAM GROVES,                               )
                                                  )
Plaintiffs,                                       )
                                                  )
v.                                                )          CIVIL ACTION NO. 2:19-cv-194-KS-MTP
                                                  )
ST. JOHN- TAYLOR PROPERTIES,                      )
LLC and NEW SOUTH RESTAURANT                      )
GROUP, LLC                                        )
                                                  )
Defendants,                                       )


                                         COMPLAINT
I.      INTRODUCTION

        Plaintiffs, Lottie Thompson-Groves and Billy Groves (hereinafter, “Plaintiffs”, file this

Title III, Americans with Disabilities Act (hereinafter, “ADA”) action against Defendants, St.

John- Taylor Properties, LLC and New South Restaurant Group, LLC dba Crescent City Grill

(hereinafter, “Defendants”), pursuant to 42 U.S.C. § 12181 et seq. In Count One of the Complaint,

Plaintiffs seek to enjoin Defendants to remove architectural barriers from Defendants’ facility. In

Count Two of the Complaint, Plaintiffs seek to enjoin Defendants to maintain policies, practices,

and procedures necessary to maintain Defendants’ facility free of architectural barriers both now

and once the architectural barriers are removed from Defendants’ facility. In Count Three of the

Complaint, Plaintiffs seek to enjoin Defendants’ use of Defendants’ facility to provide full and

equal enjoyment of Defendants’ facility to individuals with disabilities. Counts Two and Three of

the Complaint seek independent relief in addition to the removal of architectural barriers from

Defendants’ facility. In Count Four of the Complaint, Plaintiffs seek an injunction requiring the




                                                                                        Page 1 of 14
       Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 2 of 14




Defendants to remove barriers in order to bring the facility into compliance with the ADA new

construction Standards.

II.     JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter the “ADA”), and its

implementing regulations. Therefore, this Court is vested with original jurisdiction under 28

U.S.C. §1331 and §1343.

       2.      Venue is proper in this Court pursuant to Title 28, U.S.C. §1391 and the Local

Rules of the United States District Court for the Southern District of Mississippi.

       3.      Lottie Thompson-Groves has tremors, stenosis of the neck and spine, heel spurs

and bulging disks, which causes her to have balance issues, shaking, a limited use of hand

functions, reduced motor function and other neurological and physical problems that limit her

ability to walk stand, lift, bend, work, perform manual tasks, all of which are major life activities

pursuant to 42 U.S.C. § 12102(2)(A). Because of her disabilities, Lottie Thompson-Groves uses

mobility aids, particularly a cane, for travel. Therefore, Plaintiff Lottie Thompson-Groves is

disabled pursuant to the ADA, in that she suffers physical impairments substantially limiting one

or more major life activities. 42 U.S.C. § 12102; see also, 28 C.F.R. § 36.104.

       4.      Billy Groves has neuropathy, which substantially limits the use of his legs and feet,

creates back problems, and severely limits the use of his right hand. His physical, medical

condition limits his ability to walk, stand, lift, bend, work, perform manual tasks, all of which are

major life activities pursuant to 42 U.S.C. § 12102(2)(A). Because of his disabilities, Billy Groves

uses mobility aids, particularly a wheelchair, for travel and mobility. Therefore, Plaintiff Billy

Groves is a person with a disability pursuant to the ADA, in that he suffers a physical impairment



                                                                                         Page 2 of 14
       Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 3 of 14




substantially limiting one or more major life activities. 42 U.S.C. § 12101; see also 28 C.F.R. §

36.104.5.

       5.      Lottie Thompson-Groves and William Groves reside in Satsuma, Alabama which

is approximately an hour and a half drive from Waynesboro, Mississippi. Lottie and William travel

at least once per month to Waynesboro, Mississippi to visit Lottie’s granddaughter Cora who is

less than one year old and is Lottie’s first grandchild. These trips are very special to her. Lottie,

William, her son, and daughter-in-law often go shopping and eat in Hattiesburg since there are

very few shopping or entertainment or dining options in Waynesboro. While in the Hattiesburg

area, they often see movies, go to events and participate in family outings when William and Lottie

visit their relatives. William often travels to Mississippi because he was raised in Mississippi and

his family resides there.

       6.      Defendant, St. John-Taylor Properties, LLC (“hereinafter, St. John-Taylor

Properties) is registered to conduct business and is conducting business within the State of

Mississippi sufficient to create both general and specific in personam jurisdiction.           Upon

information and belief, St. John-Taylor Properties, “owns” “leases to” “leases and/or “operates”

the business and real property and improvements known as Crescent City Grill and located at 3810

Hardy St, Hattiesburg, MS 39402, (hereinafter “Restaurant”). As a restaurant, the establishment

qualifies as a place of public accommodation, pursuant to 42 U.S.C. § 12181(7)(F) and 28 C.F.R.

§ 36.104.

       7.      Defendant, New South Restaurant Group, LLC (“hereinafter New South

Restaurant”) is a corporation that is registered to conduct business and is conducting business

within the State of Mississippi sufficient to create both general and specific in personam

jurisdiction. Upon information and belief, New South Restaurant, “owns” “leases” “leases to”



                                                                                         Page 3 of 14
           Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 4 of 14




   and/or “operates” the business and/or real property and improvements known as Crescent City

   Grill located at 3810 Hardy St, Hattiesburg, MS 39402, (hereinafter “Restaurant”). As a

   restaurant, the establishment qualifies as a place of public accommodation, pursuant to 42 U.S.C.

   § 12181(7)(F) and 28 C.F.R. § 36.104.

           8.      Because of the various types of barriers described below, the Plaintiffs have been

   denied full and equal enjoyment of the Defendants’ premises on the basis of their disabilities.

           9.      Plaintiffs, accordingly, have Article III standing to pursue this case because: (1)

   they are people with disabilities, pursuant to the statutory and regulatory definition; (2) the

   Defendants’ establishment is a place of public accommodation, pursuant to the statutory definition;

   (3) suffered a concrete and particularized injury by being denied access to the facility by

   architectural barriers, by policies and practices, and by denial of the use of the facility for their full

   and equal enjoyment as compared to non-disabled individuals; and (4) because these architectural

   barriers and policies continue to exist, there is a genuine threat of imminent future injury, as

   described herein. (See Footnote 1). Furthermore, they have definite plans during 2019 to return to

   the facility.

III.       COUNT ONE – Failure to Remove Architectural Barriers When Readily Achievable
           [42 U.S.C. § 12182(b)(2)(A)(iv)]

           10.     Plaintiffs incorporate as if fully set forth, herein, the allegations of paragraphs 1-9.

           11.     Plaintiffs are informed and believe based on publicly available information that The

   Restaurant was constructed for first occupancy prior to the effective date of the ADA 1991

   Standards. However, upon information and belief, the Defendants have not fulfilled their

   obligation under the ADA Accessibility Guidelines to remove architectural barriers when readily

   achievable to do so or to conduct alterations in compliance with the ADA Standards. [42 U.S.C. §

   12182(b)(2)(A)(iv)]


                                                                                                 Page 4 of 14
       Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 5 of 14




       12.     When Plaintiffs visited the facility in the fall of 2019, they encountered the

following barriers to access for themselves and others similarly situated:

   Parking

       12.1    There is not at least one “van” accessible parking space measuring 132 inches

               wide with a 60-inch-wide adjacent access aisle, or alternatively measuring 96

               inches wide with a 96-inch-wide adjacent access aisle and designated with a sign

               containing the international symbol of accessibility and the words, "van

               accessible" as required;

       12.2    There are no accessible parking spaces with required adjacent access aisles;

       12.3    The ramp from the parking area to the sidewalk protrudes into the parking and

               walkway area, thereby, creating an access area with a slope exceeding 1.9%;

   Path of Travel from Parking Lot to Sidewalk


       12.4    The cross slope of the ramp leading to the sidewalk exceeds the maximum

               required by the Standards

       12.5  The running slope of the ramp leading to the sidewalk exceeds the maximum slope
             requirements;
   Patio Dining Area


       12.6    This area does not contain at least five percent of the seating spaces and tables

               disbursed throughout the area with the following required features:

               A. Seating spaces maintaining 30x48 inches of clear floor space, and positioned

                    for a forward approach to the dining surface;

               B. Accessible tables with tops of the dining surfaces measuring 28 inches

                    minimum and 34 inches maximum above the finished floor, including 30


                                                                                       Page 5 of 14
Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 6 of 14




           inches of clear dining surface;

Entrance Door Hardware

12.7   The door hardware operation requires the use of tight grasping, twisting, and/or

       pinching of the wrist, and, therefore does not comply with the Standards.

Bar Area

12.8   The height and configuration of the bar is not designed in compliance with the

       Standards, as there is no lowered portion with the required knee and toe clearance

       usable by individuals with mobility impairments;

12.9   The bar does not contain any accessible seating which meets the height

       requirement;

Women’s Restroom

12.10 There is no accessible restroom identification signage on the entrance door

       displaying the international symbol of accessibility in conformance with the

       Standards.

12.11 There is insufficient maneuvering clearance on both the push and pull sides of the

       entrance door;

12.12 The configuration of the room does not allow for the required clear floor,

       maneuvering space at the entrance door.

12.13 There is no knee or toe clearance underneath the double lavatory sinks;

12.14 The lavatory sink located in the toilet compartment does not provide the required

       clear floor space and maneuvering clearance;




                                                                                Page 6 of 14
        Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 7 of 14




        12.15 The pipes underneath the lavatory sink in the toilet compartment are not insulated

                as required;

        12.16 The bottom of the reflecting surface of the mirror exceeds The maximum

                requirement;

        12.17 The height of the side grab bar exceeds the maximum requirements;

        12.18 There is no rear grab bar as required;

        12.19 The height of the operating mechanism of the baby changing table exceeds the

                allowable reach ranges;

        12.20 The locking mechanism on the toilet compartment door requires the use of tight

                grasping, twisting, and/or pinching of the wrist, and, therefore does not comply with

                the Standards;

        12.21 The height of the coat hook on the door exceeds the maximum required reach

                ranges;

        13.     To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

Standards.

        14.     Unless Defendants take remedial action, Plaintiffs will continue to encounter the

architectural barriers described herein, and, as a result, be discriminated against by Defendants on

the basis of their disabilities.

        15.     Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. They are entitled to have reasonable attorney’s fees, costs and expenses

paid by the Defendants pursuant to 42 U.S.C. § 12205.




                                                                                         Page 7 of 14
          Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 8 of 14




          16.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiffs injunctive relief, including an Order to remove the architectural barriers and bring the

  facility into compliance with the ADA Standards.

IV.       COUNT TWO – FAILURE TO MODIFY POLICIES, PRACTICES AND
          PROCEDURES WHICH DENY EQUAL BENEFITS [42 U.S.C. § 12182(b)(2)(A)(ii)]

          17.     Plaintiffs incorporate by reference and reallege all the paragraphs above as if fully

  set forth herein.

          18.     By its clear text, Title III requires a public accommodation to provide individuals

  with disabilities more than simple physical access. Removal of architectural barriers as described

  in Count One is only one component of compliance with the Statute. Thus, a place of public

  accommodation must not have and must modify any policy or practice which effectively, or

  directly denies access to goods or services to individuals with disabilities and prevents them from

  realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §

  12182(b)(2)(A)(ii).

          19.     Defendants have failed to make modifications in policies, practices, and procedures

  as follows:

                  a.    Defendants have demonstrated that they have a policy of non-compliance with

                        the ADA construction Standards by the failure to remove architectural barriers

                        from the facility in compliance with the applicable Standards.

                  b.    The presence of architectural barriers identified in Count One demonstrates

                        that the Defendants either have no policies or have failed to create, adopt,

                        and/or implement policies and procedures for the removal of architectural

                        barriers or altering the facility in compliance with the Standards.




                                                                                              Page 8 of 14
       Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 9 of 14




              c.   Defendants’ policy and practice of not providing “van accessible” parking and

                   an accessible path of travel demonstrates a policy of excluding people with

                   disabilities from being able to gain access to the entrance to the facility.

              d.   Defendants’ policy of failing to provide disbursed accessible seating in the

                   patio area and failure to provide any access to the bar serving area

                   demonstrates a policy of excluding customers with disabilities from equal

                   access to all serving areas and the amenities offered in each area;

              e.   Defendants’ failure to provide accessible signage, accessible restrooms, and

                   an accessible path of travel to the entrance is further evidence of Defendants’

                   exclusionary policies and practices;

              f.   As the continuing architectural barriers and the failure to provide full and equal

                   use of the facility establishes, Defendants’ existing practice, either explicitly

                   or implicitly, is to remediate ADA Title III architectural barriers only upon

                   demand by individuals with disabilities.

       19.    To date, Defendants have demonstrated that they have a policy of non-compliance

with the ADA “readily achievable” or alteration Standards by the failure to remove architectural

barriers or alter the facility in compliance with the ADA 2010 Standards.

       20.    To date, the Defendants’ discriminating policies, practices, and/or procedures have

not been modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       21.    Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. They are entitled to have their reasonable attorney’s fees, costs and

expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.



                                                                                         Page 9 of 14
        Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 10 of 14




         22.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin the Defendants

 from engaging in these discriminatory policies, practices, and procedures.

         23.     Therefore, the Plaintiffs hereby demand that Defendants both create and adopt a

 corporate practice and policy that Defendants (a) will fully comply with the ADA design and

 alteration Standards so that architectural barriers identified in Count One are permanently removed

 from Defendants’ establishment; and (b) Defendants will implement policies and procedures

 which provide individuals with disabilities, including those with mobility impairments, full and

 equal enjoyment and use of all goods and services.

V.       COUNT THREE – DENIAL OF FULL AND EQUAL ENJOYMENT

         24.         Plaintiffs incorporate by reference and reallege all the paragraphs above as if fully

 set forth herein.

         25.     Discrimination on the basis of disability is a denial of the “full and equal enjoyment

 of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited. 42

 U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide individuals with

 disabilities with an “unequal benefit,” and to relegate individuals with disabilities to a “different

 or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-(c).

         26.     For that reason, the Act applies not only to barriers to physical access to places of

 public accommodation, but also to any policy, practice, or procedure which operates to deprive or

 diminish individuals with disabilities from full and equal enjoyment of the privileges and services

 offered by the public accommodation. 42 U.S.C. 12182.

         27.     Plaintiffs were denied full and equal access to the Restaurant due to Defendants’

 denial of equal services and benefits. As compared to individuals without disabilities, Plaintiffs

 experienced unequal treatment and inferior accommodations at Defendants’ facility as follows:



                                                                                             Page 10 of 14
      Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 11 of 14




              a.    The lack of “van accessible” parking, the lack of signage and the lack of

                    access aisles caused Plaintiffs to be unable to park and safely travel from the

                    parking lot to the entrance, while customers without disabilities did not

                    experience similar obstacles.

              b.   The inaccessible features of the parking lot create inferior conditions for

                   Plaintiffs when attempting to park, exit a vehicle and traverse The path to the

                   entrance;

               c. The height of the indoor bar and the lack of disbursed accessible seating

                   throughout the bar and patio dining areas prohibited Plaintiff and other

                   individuals with disabilities from being able to equally access and

                   independently use the seating and service options provided to customers

                   without disabilities;

               d. The inaccessible features of the restrooms prohibited Plaintiff from equally

                   using the fixtures, the entrance, and other features without assistance or

                   without difficulty or personal humiliation or hardship.

               e. Defendants’ continued failure to maintain ADA accessibility as an integral part

                   of the Restaurant atmosphere and experience has segregated or otherwise

                   treated Plaintiff and others similarly situated differently, in that, the lack of

                   accessible features and policies caused Plaintiff to be dependent on others to

                   attempt access and caused her to be deterred from returning to this facility for

                   fear of experiencing the same kind of discriminatory treatment.

       28.    Defendants’ conduct and unequal treatment of Plaintiffs constitute continuous

discrimination in violation of the ADA. 28 C.F.R. § 36.211(a).



                                                                                       Page 11 of 14
         Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 12 of 14




          29.     Absent a Court ordered injunction, Defendants will continue to deny Plaintiffs

  equal access to the goods and services offered at the Restaurant.

          30.     Plaintiffs have been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. They are entitled to have their reasonable attorney’s fees, costs and

  expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

          31.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendants

  from engaging in these continuous discriminatory practices which have resulted in denial of equal

  access by the Plaintiffs.

VI.       COUNT FOUR – FAILURE TO Remove Architectural Barriers when readily
          achievable [42 U.S.C. § 12183(a)(1)]

          32.     Plaintiffs incorporate by reference and reallege all the paragraphs above as if fully

  set forth herein.

          33.     Title III specifically states that for public accommodations discrimination includes

  “failure to remove architectural barriers . . . in existing facilities” unless it can be shown that

  removing a barrier is “not readily achievable” or accommodations cannot be provided through

  other means. (See 42 U.S.C. Section 12182(b)(2)(iv) & (v).

          34.     The Department of Justice Regulations also provide accessibility Standards for

  conducting readily achievable barrier removal in existing facilities and when altering a facility

  covered by Title III of the ADA. (28 C.F.R. §36.304(a) et seq.).

          35.     To date, architectural barriers remain at the facility due to Defendants' failure to

  remove readily achievable barriers and/or comply with the ADA design and/or alteration

  Standards.




                                                                                          Page 12 of 14
      Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 13 of 14




       36.      Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. They are entitled to have their reasonable attorney’s fees, costs and

expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

       37.      Pursuant to 42 U.S.C. § 12188 this Court is authorized to issue an injunction against

the Defendants by ordering the facility brought into compliance with the Standards.

       WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants

on Counts One through Four and request the following injunctive and declaratory relief:

       1. That the Court declare that the Defendants as well as all Defendants’ illegal actions

             described herein violate the ADA, as more particularly described above;

       2. That the Court enter an order requiring the Defendants to alter the facility to make it

             accessible to and usable by individuals with disabilities to the full extent required by

             the ADA as stated in Count One;

       3. That the Court enter an order directing the Defendants to modify their policies,

             practices, and procedures in order to provide equal access to individuals with

             disabilities consistent with the ADA as stated in Count Two;

       4. That the Court enter an order directing the Defendants to provide full and equal access

             to the use of the Restaurant and maintain the required accessible features at the

             establishment so that Plaintiffs, and other individuals with disabilities, enjoy the same

             experience offered to individuals without disabilities, as stated in Count Three;

       5. That the Court enter an order directing the Defendants to immediately remediate the

             architectural barriers at the Restaurant by conducting readily achievable barrier

             removal as required. (See Count Four);




                                                                                         Page 13 of 14
Case 2:19-cv-00194-KS-MTP Document 1 Filed 12/11/19 Page 14 of 14
